DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 02 March 2022 has been entered; claims 1-23 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 10 and 16, filed 02 March 2022, with respect to the objection to claims 8 and 9, the rejection of claims 8 and 9 under 35 USC 112(b), and the rejection of the claims on the grounds of Non-statutory Double Patenting have been fully considered and are persuasive.  The objection to claims 8 and 9, the rejection of claims 8 and 9 under 35 USC 112(b), and the rejection of the claims on the grounds of Non-statutory Double Patenting have been withdrawn in light of Applicant’s amendments to the claims and filing of an approved Terminal Disclaimer. 
Applicant’s arguments, see Pages 10-11 of the Remarks, filed 02 March 2022, with respect to the 102 rejection of claims 12-14 over Dai have been fully considered, but have not been found to be persuasive, as the viscosity data of the polymer in Example 17 of Dai (and Comparative Example 2 in the instant Specification) was not relied upon. Applicant shows that one example of a polymer of Dai does not meet the viscosity limitations; however, claims 12-14 are broader in scope, as are the teachings of Dai. The Examiner submits that the arguments pertaining to Dai are not commensurate in scope with claims 12-14.  The 103 rejection of claims 1-3, 11, and 18-22 over Dai has been withdrawn, as Dai does not fairly teach or suggest the limitations of claim 4 (or 15). 
Applicant's arguments, see Pages 11-14 of the Remarks, filed 02 March 2022, with respect to the 103 rejections over Heitner have been fully considered but they are not persuasive. Heitner discloses wherein G = “no group”, R = C=O, X = NR, R’ = O, which make up the “F” linker to the -Si(OR)3 pendant group.  Additionally, Applicant argues that there are a vast number of possibilities for the “F” linker group; however, there are only 4 options for “G”, 5 options for “R”, 7 options for “X”, and 4 options for “R’. The Examiner has withdrawn the 102 rejections over Heitner, as the above embodiment selected from Heitner does involve some selection as discussed above. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 23, Page 40, Table 3 does not provide support for the full range of 13.25 mol% hydroxamate (appears to range from around 16 mol% up to about 29 mol%).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (U.S. Patent Publication # 2008/0257827), hereinafter referred to as “Dai” in the rejections below.
With respect to claims 12-14, Dai teaches a silicon containing polymer with an acrylamide co-monomer and a monomer with pendant silicon groups (Paragraph [0029]).  Since Dai teaches the polymer of claim 14, it is submitted that the limitations pertaining to the standard viscosity are met as an inherent property.  It has been held that “where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heitner et al. (U.S. Patent # 7674385), hereinafter referred to as “Heitner” in the rejections below.
With respect to claims 1, 2, 4, and 12, Heitner (‘385) teaches a polymer having a monomer comprising a pendant silane group: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein F = -G-R-X-R’-Si(OR”)3.  Heitner teaches wherein G = “no group”, R = C=O, X = NR, R’ = O, and R” = H, C1-C3 alkyl, aryl, Na, K, NH4, which meets the limitations of the recited “A mer” of claim 4 (Column 4, line 53 through Column 5, line 2).  
The Examiner acknowledges that Heitner teaches other embodiments for G, R, X, R’, and R”; however, Heitner teaches the selected embodiment(s) for each G, R, X, R’, and R” with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  In the alternative, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” G = “no group”, R = C=O, X = NR, R’ = O, and R” = H, C1-C3 alkyl, aryl, Na, K, NH4 as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  
Heitner teaches that the monomer containing the –Si(OR”)3 group is present in the polymer at a range of 2-50 mole% (Column 5, lines 22-23), a discrete range within the implied range “about 1% or greater by mole”, and also that the polymer does not include a monomer according to Formula (VIII), consistent with “about 7.5/2.0 or less by mole”. 
Regarding the limitations of claims 1 and 2, “a silicon-containing reaction product of at least a hydroxamate polymer and a hydroxamate reactive compound, wherein the hydroxamate reactive compound comprises an –Si(OR)3 group wherein each R is independently selected from the group consisting of…and wherein the hydroxamate polymer comprises about 7.5/2.0% or less by mole of monomers of Formula (VIII)” as defined in claims 1 and 2, Heitner discloses vinyl monomers which already contain the silane group, which are co-polymerized with other monomers (Column 3, line 66 through Column 4, line 52), and therefore does not teach the hydroxamate reactive compound and hydroxamate polymer.  
However, it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a non-obvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.  
In this case, Heitner discloses the silicon-container polymer according to claim 4, which is a silicon-containing polymer that is a product of polymerization of monomers (Column 4, see lines 42-52 for co-monomers and Column 3, line 66 through Column 4, line 28 for the silane monomer), which has the 
With respect to claims 5 and 6, Heitner discloses vinyl monomers which already contain the silane group, which are co-polymerized with other monomers (Column 3, line 66 through Column 4, line 52), and therefore does not teach the hydroxamate reactive compound and hydroxamate polymer.  However, the Examiner again points to the product-by-process discussion raised above; furthermore, the same alkyl trimethoxysilane pendant group is disclosed, whether it was introduced after polymerization or to a vinyl monomer prior to polymerization.
With respect to claim 7, Heitner discloses polymerization with comonomers comprising (meth)acrylamide (Column 4, lines 42-62); even though Heitner does not teach a hydroxamate polymer comprising acrylamide, the end result of the polymer is the same, comprising acrylamide and silane units as recited (see above product-by-process) analysis.
With respect to claims 8 and 9, Heitner teaches or renders obvious the recited polymer of claim 1; therefore, the Examiner submits that the recited standard viscosity is inherently met.  It has been held that “where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
With respect to claims 12-15, Heitner teaches copolymerization with (methacrylamide) (Column 4, lines 42-62), meeting the limitations “wherein the silicon-containing polymer is an acrylamide copolymer; additionally, Heitner teaches the limitations of claim 4 as discussed above, which recites the same limitations as claim 15. 
Heitner teaches or renders obvious the recited polymer of claim 1; therefore, the Examiner submits that the recited standard viscosity is inherently met.  It has been held that “where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
With respect to claim 16, Heitner teaches that the polymer does not include a monomer according to Formula (II) or Formula (VIII), consistent with “about 7.5 or less by mole”. 

Claims 3, 17, and 23 are rejected under 35 U.S.C. 103 for being unpatentable over Heitner et al. (U.S. Patent # 7674385), hereinafter referred to as “Heitner” in the rejections below.
With respect to claims 3 and 17, Heitner teaches that monomers x and y, which correspond to the recited “E mer” and “G mer” respectively (Column 4, lines 53-62), but does not specifically teach the specifically recited groups pending from the acrylamide nitrogens as claimed; however, the Examiner submits that although the reference fails to incorporate the –OH or –OM groups, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed acrylamide with –OH or –OM groups. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by –OH or –OM end groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
With respect to claim 23, Heitner discloses that the z monomer is present from 2-50 mol%, wherein the Z monomer comprises the hydroxamate ester group (Column 4, line 52 through Column 5, line 23), which overlaps much of “at least 13.5 mol%”. 
Heitner and the claims differ in that Heitner does not teach the exact same proportions for the hydroxamate content as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Heitner overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Heitner, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heitner et al. (U.S. Patent # 7674385) in view of Molter et al. (U.S. Patent # 5080801), hereinafter referred to as “Heitner” and “Molter” in the rejection below.
With respect to claims 15, 25, and 26, Heitner teaches the polymer of claim 1, but does not teach a second/at least one additional polymer as claimed. 
Molter teaches polymer blends comprising polyacrylic acid (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add polyacrylic acid to the polymer of Heitner to result in the recited composition because Heitner teaches that the disclosed polymers are used to reduce aluminosilicate scale (Abstract), and because Molter teaches that it was known in the art to use polymer blends comprising polyacrylic acid to control scale formation in mineral processes which include producing alumina, which involves detrimental formation of aluminosilicate scale Column 2, lines 53-68). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (U.S. Patent Publication # 2008/0257827), hereinafter referred to as “Dai”. 
With respect to claim 19, Dai discloses a flocculant composition comprising the silicon-containing polymer and anionic polymer (“at least one other polymer’), which is added in an amount effective to flocculate suspended solids in Bayer process streams comprising red mud (Paragraphs [0010, 0011, 0038]), and see Paragraph [0039] for specific anionic polymers) and removing flocculated solids from the process stream (Paragraphs [0043, 0044]) by settling (Paragraphs [0010, 0046]), thereby forming a partially clarified process stream as claimed. It would have been obvious to select the embodiment of the polymer discussed in the rejection of claim 12 of Dai for the flocculation of Bayer process streams.

Allowable Subject Matter
Claims  18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as Heitner does not teach or suggest flocculation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        13 December 2022